Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/08 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q forms will be filed for these series, as appropriate. Systematic International Equity Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Systematic International Equity Fund July 31, 2008 (Unaudited) Common Stocks99.4% Shares Value ($) Australia6.3% BHP Billiton 400 14,940 BlueScope Steel 5,967 64,746 Boart Longyear Group 20,672 39,456 Computershare 5,489 44,811 Dexus Property Group 30,662 40,213 Fortescue Metals Group 5,713 a 46,067 GPT Group 11,033 15,500 ING Industrial Fund 19,800 25,447 Lion Nathan 6,506 53,853 Mount Gibson Iron 15,786 a 38,669 Pacific Brands 19,778 35,714 Rio Tinto 650 75,053 SP Ausnet 37,300 39,926 Tabcorp Holdings 4,700 37,988 Wesfarmers 1,650 52,926 Austria2.9% Flughafen Wien 439 37,375 IMMOEAST 5,024 a 36,127 IMMOFINANZ 2,000 18,157 OMV 850 58,868 Telekom Austria 2,100 43,370 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 600 47,844 Voestalpine 692 45,713 Belgium1.0% Bekaert 250 38,154 KBC Groep 135 13,806 Mobistar 550 45,598 Denmark1.2% Novo Nordisk, Cl. B 1,200 76,646 Sydbank 1,200 45,787 Finland2.4% Konecranes 1,635 65,620 Nokia 1,735 47,767 Nokian Renkaat 1,135 49,359 Sampo, Cl. A 1,900 48,071 Tietoenator 1,540 31,468 France8.5% ADP 430 37,467 Air Liquide 480 63,095 AXA 2,400 71,073 BNP Paribas 275 27,367 Casino Guichard Perrachon 407 40,821 Christian Dior 430 46,549 CNP Assurances 409 45,775 Fonciere des Regions 317 39,958 Hermes International 370 59,151 Klepierre 850 34,671 Lafarge 375 51,358 Maurel et Prom 1,706 39,544 Sanofi-Aventis 284 19,966 Societe Des Autoroutes Paris-Rhin-Rhone 300 25,737 Total 1,352 104,180 Ubisoft Entertainment 450 a 44,566 Vallourec 180 53,953 Wendel 340 37,978 Germany10.0% Allianz 601 102,484 AMB Generali Holding 170 31,115 BASF 1,624 103,075 Daimler 1,402 81,637 Deutsche Boerse 510 58,479 E.ON 737 140,769 Fresenius Medical Care & Co. 1,050 58,029 Hannover Rueckversicherung 970 46,360 K+S 444 55,122 MAN 402 40,571 Merck 400 48,430 Muenchener Rueckversicherungs 425 70,801 RWE 87 10,444 Salzgitter 280 46,148 Siemens 381 46,807 ThyssenKrupp 720 40,330 United Internet 536 10,359 Greece.5% OPAP 1,400 Hong Kong3.6% Cheung Kong Holdings 4,000 56,242 CLP Holdings 7,000 57,424 Esprit Holdings 3,900 41,684 Hang Lung Group 9,000 40,183 Hutchison Telecommunications International 13,000 a 17,045 Hutchison Whampoa 5,000 46,932 Pacific Basin Shipping 22,000 30,882 Wheelock & Co. 15,000 40,802 Yue Yuen Industrial Holdings 11,500 29,729 Ireland.3% Independent News & Media 11,400 Italy1.8% Assicurazioni Generali 2,100 73,047 Atlantia 1,400 37,998 ENI 872 29,516 Fondiaria-SAI 1,070 35,684 Intesa Sanpaolo 800 4,511 Japan19.8% Bank of Kyoto 4,000 41,585 Bank of Yokohama 8,000 51,290 Canon 1,730 79,054 Central Japan Railway 5 50,802 Chiba Bank 6,000 40,030 Daiwa Securities Group 5,000 43,191 eAccess 62 32,092 Electric Power Development 1,400 54,067 Hiroshima Bank 5,000 20,480 Hitachi High-Technologies 600 11,676 Hitachi Metals 2,000 32,896 Hokuhoku Financial Group 17,000 43,603 Itochu 3,000 29,425 JGC 1,000 20,306 Joyo Bank 7,000 32,800 KDDI 5 28,655 KK daVinci Holdings 45 a 17,541 Matsushita Electric Industrial 4,000 84,740 Mitsubishi 2,800 81,194 Mitsubishi UFJ Financial Group 12,000 105,736 Mitsui & Co. 4,000 83,071 Mitsui OSK Lines 5,000 64,431 Mitsui Sumitomo Insurance Group Holdings 1,000 32,940 Nippon Mining Holdings 1,000 6,037 Nippon Sheet Glass 2,000 8,149 Nippon Yusen 7,000 59,477 Nishi-Nippon City Bank 14,000 40,372 Nisshin Steel 10,000 30,915 Nisshinbo Industries 4,000 48,200 NSK 5,000 41,273 Oriental Land 800 50,047 ORIX 310 46,920 Rakuten 100 50,200 Resona Holdings 34 48,655 Sankyo 800 48,269 Shimachu 1,500 36,548 Shinsei Bank 13,000 44,722 Shizuoka Bank 4,000 42,811 Sompo Japan Insurance 5,000 49,522 Tokio Marine Holdings 1,400 52,249 Tosoh 9,000 38,695 Toyota Motor 3,200 137,503 Yamaha 400 8,224 Luxembourg1.6% ArcelorMittal 1,300 116,031 Oriflame Cosmetics 650 42,302 Netherlands2.6% Corio 530 40,997 Heineken 211 9,851 ING Groep 2,916 95,541 Koninklijke DSM 915 55,763 TNT 1,500 52,785 New Zealand.2% Vector 10,800 Norway2.1% Norsk Hydro 3,500 44,402 StatoilHydro 2,250 74,128 Tandberg 1,700 30,127 Yara International 900 64,993 Singapore1.7% Ascendas Real Estate Investment Trust 26,000 43,557 CapitaLand 11,000 45,583 Haw Par 3,000 14,409 Jardine Cycle & Carriage 2,000 25,415 Singapore Petroleum 9,000 41,883 Spain2.7% Banco Santander 3,057 59,510 Enagas 1,600 41,479 Iberdrola Renovables 6,568 43,644 Mapfre 5,439 27,234 Red Electrica de Espana 750 45,333 Telefonica 2,063 53,836 Sweden1.0% Kungsleden 3,200 22,570 Scania, Cl. B 2,300 36,281 Swedish Match 2,200 43,879 Switzerland4.0% Baloise Holding 397 37,505 Logitech International 900 a 24,060 Nestle 2,000 87,989 Novartis 1,200 71,549 Roche Holding 300 55,652 Schindler Holding 600 41,217 Zurich Financial Services 300 79,411 United Kingdom25.2% 3i Group 3,000 53,637 Aggreko 4,000 56,373 Amlin 8,365 42,447 Anglo American 1,764 102,134 Aviva 5,700 57,000 BG Group 4,630 105,173 BHP Billiton 3,300 110,741 BP 12,308 127,227 British American Tobacco 2,400 86,961 British Land 3,435 47,831 Compass Group 7,600 55,136 Daily Mail & General Trust, Cl. A 3,100 19,556 Dana Petroleum 1,200 a 34,276 De La Rue 2,569 42,927 Drax Group 2,739 39,388 Enterprise Inns 5,950 36,561 GlaxoSmithKline 6,739 157,087 Greene King 4,777 49,001 HSBC Holdings 7,421 123,414 Imperial Tobacco Group 2,000 74,926 Intercontinental Hotels Group 3,339 44,079 Intertek Group 2,150 43,170 Kazakhmys 1,656 49,204 Legal & General Group 23,000 44,587 National Grid 3,400 45,019 Next 1,301 24,615 Northumbrian Water Group 6,000 36,749 Premier Oil 1,330 a 34,298 Prudential 4,950 53,572 Royal Dutch Shell, Cl. A 1,965 70,070 Royal Dutch Shell, Cl. B 3,259 115,115 RSA Insurance Group 19,700 51,505 SABMiller 2,600 54,061 United Business Media 4,218 47,322 Vedanta Resources 1,100 44,000 Venture Production 2,400 35,203 Vodafone Group 31,000 83,599 VT Group 3,350 42,298 Whitbread 2,068 45,582 WPP Group 2,500 23,972 Xstrata 1,310 94,673 Total Common Stocks (cost $10,358,650) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 2.18%, 12/26/08 (cost $9,911) 10,000 b Total Investments (cost $10,368,561) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Non-income producing security. b All or partially held by a broker as collateral for open financial futures positions. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $10,368,561. Net unrealized depreciation on investments was $469,100 of which $520,292 related to appreciated investment securities and $989,392 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES July 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long Euro FX 1 194,462 September 2008 2,310 Japanese Yen 1 116,150 September 2008 (992) Swiss Franc 3 357,975 September 2008 (2,737) Financial Futures Short British Pound 3 (370,556) September 2008 (5,016) Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 By: /s/ James Windels James Windels Treasurer Date: September 25, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
